                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                         1:21-cv-00164-MR

THOMAS HUGHES,                   )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                      ORDER
                                 )
FNU PROPST,                      )
                                 )
              Defendant.         )
________________________________ )

      THIS MATTER is before the Court on initial review of Plaintiff’s

Complaint, [Doc. 1], filed under 42 U.S.C. § 1983, and Plaintiff’s Motion for

Leave to File an Amended Complaint and Amended Complaint, [Docs. 5, 5-

1]. See 28 U.S.C. §§ 1915(e) and 1915A. Plaintiff is proceeding in forma

pauperis. [Docs. 2, 9].

I.    BACKGROUND

      Pro se Plaintiff Thomas Hughes (“Plaintiff”) is a North Carolina state

inmate currently incarcerated at Foothills Correctional Institution (“Foothills”)

in Morganton, North Carolina. He filed this action on June 21, 2021, pursuant

to 42 U.S.C. § 1983, naming FNU Propst, identified as a Correctional Officer

at Foothills, as the sole Defendant. [Doc. 1]. On July 2, 2021, before initial

review, Plaintiff filed a motion for leave to amend his Complaint and an



       Case 1:21-cv-00164-MR Document 10 Filed 07/27/21 Page 1 of 10
Amended Complaint.1 [Docs. 5, 5-1]. In his Amended Complaint, Plaintiff

asserts an Eighth Amendment claim based on the use of excessive force

against Defendant Propst, who Plaintiff names in his individual capacity only.

[Doc. 5-1 at 2, 5-6]. Plaintiff also purports to raise a due process claim based

on the conduct of his related disciplinary hearing, but he does not name a

defendant relative to this claim. [See id. at 3-4].

      Plaintiff alleges as follows. On May 3, 2021, Defendant Propst and

Officer Greene were assisting restrictive housing inmates in Plaintiff’s wing

with showers. [Doc. 5-1 at 2].        The showers in restrictive housing are

individually secured. [See id. at 3]. Defendant Propst and Officer Greene

left Plaintiff and two other inmates in the showers for an extended period.

[Id.]. The inmates yelled for Propst and Greene to get them out of the

showers.    [Id.].   While Plaintiff was undressed in the secured shower,

Defendant Propst approached the shower door and asked Plaintiff if he had

a problem with the way Propst ran the wing. [Id.]. Plaintiff responded that

he did not know what Propst was talking about and asked him to step away

from the shower door because Plaintiff was undressed and trying to put on

his underwear. [Id.]. Plaintiff put on his underwear and a verbal altercation


1
 The Court will grant Plaintiff’s motion to amend and consider Plaintiff’s Amended
Complaint on initial review here.

                                        2

        Case 1:21-cv-00164-MR Document 10 Filed 07/27/21 Page 2 of 10
between Plaintiff and Defendant Propst ensued. [Id. at 3]. Defendant Propst

pulled out his pepper spray and sprayed Plaintiff through the secured caged

shower door, spraying Plaintiff in his face and, allegedly, his genital area. 2

[Id.]. Defendant Propst then lied to the sergeant on duty, claiming that he

used pepper spray on Plaintiff because Plaintiff spit on him. [Id.].

       An investigation of the incident was conducted. There was also an

“internal affairs” investigation. [Id. at 3]. Four other inmates and Officer

Greene provided witness statements corroborating Plaintiff’s version of the

events. [Id. at 3-4]. Nonetheless, Plaintiff was charged with a disciplinary

infraction. Disciplinary Hearing Officer (DHO) Randy Mull did not allow

Plaintiff to bring live witnesses at his hearing and did not allow Plaintiff to

explain the incident. Instead, DHO Mull told Plaintiff, “Whether you did it or

not doesn’t matter to me[.] He might not be able to prove that you spit on

him, but you can’t prove that you didn’t either.” [Id. at 4]. Despite Plaintiff’s

five witness statements, including Officer Greene’s, and video footage

supporting Plaintiff’s innocence, DHO Mull found Plaintiff guilty of the

infraction. [Id.]. Plaintiff immediately appealed this result, but his appeal was

denied. [Id.].



2
 Plaintiff alleges that Defendant sprayed him “in the genatles [sic],” but this is inconsistent
with Plaintiff’s allegation that he had put on his underwear by that time. [Doc. 5-1 at 3].
                                              3

         Case 1:21-cv-00164-MR Document 10 Filed 07/27/21 Page 3 of 10
      Plaintiff alleges that he is a mental health level three inmate with a

significant history of mental health issues. Plaintiff claims that this incident

has greatly increased his anxiety and post-traumatic stress disorder

symptoms due to his history of similar acts of abuse. [Id. at 5]. Plaintiff seeks

monetary and declaratory relief. [Id. at 6].

II.   STANDARD OF REVIEW

      Because Plaintiff is proceeding in forma pauperis, the Court must

review the Complaint to determine whether it is subject to dismissal on the

grounds that it is “frivolous or malicious [or] fails to state a claim on which

relief may be granted.” 28 U.S.C. § 1915(e)(2). Furthermore, under § 1915A

the Court must conduct an initial review and identify and dismiss the

complaint, or any portion of the complaint, if it is frivolous, malicious, or fails

to state a claim upon which relief may be granted; or seeks monetary relief

from a defendant who is immune to such relief.

      In its frivolity review, this Court must determine whether the Complaint

raises an indisputably meritless legal theory or is founded upon clearly

baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se

complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520

(1972).     However, the liberal construction requirement will not permit a


                                        4

          Case 1:21-cv-00164-MR Document 10 Filed 07/27/21 Page 4 of 10
district court to ignore a clear failure to allege facts in his Complaint which

set forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990).

III.   DISCUSSION
       “To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the

violation of a right secured by the Constitution or laws of the United States

and must show that the deprivation of that right was committed by a person

acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

       A.   Excessive Force

       The Eighth Amendment prohibits the infliction of “cruel and unusual

punishments,” U.S. CONST. amend. VIII, and protects prisoners from the

“unnecessary and wanton infliction of pain.” Whitley v. Albers, 475 U.S. 312,

319 (1986). To establish an Eighth Amendment claim, an inmate must

satisfy both an objective component–that the harm inflicted was sufficiently

serious–and a subjective component–that the prison official acted with a

sufficiently culpable state of mind. Williams v. Benjamin, 77 F.3d 756, 761

(4th Cir. 1996). In adjudicating an excessive force claim, the Court must

consider such factors as the need for the use of force, the relationship

between that need and the amount of force used, the extent of the injury

inflicted, and, ultimately, whether the force was “applied in a good faith effort


                                        5

        Case 1:21-cv-00164-MR Document 10 Filed 07/27/21 Page 5 of 10
to maintain or restore discipline, or maliciously and sadistically for the very

purpose of causing harm.” Whitley, 475 U.S. at 320-21.

      Furthermore, the Supreme Court has made clear that “[a]n inmate who

is gratuitously beaten by guards does not lose his ability to pursue an

excessive force claim merely because he has the good fortune to escape

without serious injury.” Wilkins v. Gaddy, 130 S. Ct. 1175, 1178-79 (2010).

      Taking Plaintiff’s allegations as true for the purposes of this initial

review and drawing all reasonable inferences in his favor, Plaintiff states an

Eighth Amendment claim against Defendant Propst.

      B.    Due Process

      To prevail on a procedural due process claim, an inmate must first

demonstrate that he was deprived of “life, liberty, or property” by

governmental action. Bevrati v. Smith, 120 F.3d 500, 502 (4th Cir. 1997).

Although prisoners are afforded some due process rights while incarcerated,

those liberty interests are limited to “the freedom from restraint which, while

not exceeding the sentence in such and unexpected manner as to give rise

to protection by the Due Process Clause of its own force, nonetheless

imposes atypical and significant hardship on the inmate in relation to the

ordinary incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 484

(1995). The Supreme Court has repeatedly held that a prisoner has no


                                       6

       Case 1:21-cv-00164-MR Document 10 Filed 07/27/21 Page 6 of 10
constitutional right under the due process clause to be incarcerated in a

particular facility or to be held in a specific security classification, barring

some showing by the prisoner that his confinement posed an atypical and

significant hardship in relationship to the ordinary incidents of prison life. See

Wilkinson v. Austin, 545 U.S. 209 (2005); Olim v. Wakinekona, 461 U.S. 238,

245 (1983); Moody v. Daggett, 429 U.S. 78, 88 n.9 (1976); Hewitt v. Helms,

459 U.S. 460, 468 (1976). Moreover, changes “in a prisoner’s location,

variations of daily routine, changes in conditions of confinement (including

administrative segregation), and the denial of privileges [are] matters which

every prisoner can anticipate [and which] are contemplated by his original

sentence to prison.” Gaston v. Taylor, 946 F.2d 340, 343 (4th Cir. 1991);

Slezak v. Evatt, 21 F.3d 590, 594 (4th Cir. 1994) (“The federal constitution

itself vests no liberty interest in inmates in retaining or receiving any

particular security or custody status ‘[a]s long as the [challenged] conditions

or degree of confinement ... is within the sentence imposed ... and is not

otherwise violative of the Constitution.’”) (quoting Hewitt v. Helms, 459 U.S.

460, 468 (1983)).

      Where a prison disciplinary hearing may result in the loss of good time

credits, however, the inmate must receive (1) advance written notice of the

disciplinary charges; (2) an opportunity, when consistent with institutional


                                        7

        Case 1:21-cv-00164-MR Document 10 Filed 07/27/21 Page 7 of 10
safety and correctional goals, to call witnesses and present documentary

evidence in his defense; and (3) a written statement by the factfinder of the

evidence relied on and the reasons for the disciplinary action.”

Superintendent, Mass. Correctional Institution v. Hill, 105 S. Ct. 2768 (1985)

(citing Wolff v. McDonnell, 418 U.S. 539, 94 S. Ct. 2963 (1974)).

      Taking Plaintiff’s allegations as true and giving him the benefit of every

reasonable inference, Plaintiff has failed to state a claim for violation of his

due process rights related to the conduct of his disciplinary hearing. Plaintiff

does not allege that the proceedings resulted in the loss of good-time credits

nor in any “atypical and significant hardship … in relation to the ordinary

incidents of prison life.” See Wolff, 418 U.S. 539; Sandin, 515 U.S. at 484.

As such, no violation of procedural due process rights is implicated by the

alleged conduct.

      The Court will, however, allow Plaintiff the opportunity to amend his

complaint to state a claim for relief, if such amendment is supported by the

facts. Should Plaintiff amend his complaint to assert a due process claim,

he must identify any party against whom he is bringing the claim as a

Defendant in this matter.

IV.   CONCLUSION

      For the foregoing reasons, the Court concludes that the Plaintiff’s


                                       8

       Case 1:21-cv-00164-MR Document 10 Filed 07/27/21 Page 8 of 10
Complaint against Defendant Propst for violation of Plaintiff’s Eighth

Amendment rights survives initial review. The Court will allow Plaintiff thirty

(30) days to amend his Amended Complaint, if he so chooses, to properly

state a claim upon which relief can be granted against DHO Randy Mull. Any

amended complaint will be subject to all timeliness and procedural

requirements and will supersede the Amended Complaint.             Piecemeal

amendment will not be permitted. Should Plaintiff fail to timely amend his

Amended Complaint in accordance with this Order, the matter will proceed

against Defendant Propst on Plaintiff’s Eighth Amendment claim only.

                                   ORDER

      IT IS, THEREFORE, ORDERED that the excessive force claim against

Defendant Propst survives initial review.

      IT IS FURTHER ORDERED that Plaintiff’s Motion for Leave to File an

Amended Complaint [Doc. 5] is GRANTED.

      IT IS FURTHER ORDERED that Plaintiff shall have thirty (30) days in

which to amend the Amended Complaint in accordance with the terms of this

Order. If Plaintiff fails to so amend his Amended Complaint, the matter will

proceed against Defendant Propst as provided in this Order.

      The Clerk is respectfully instructed to docket Docket No. 5-1 as

Plaintiff’s Amended Complaint.


                                      9

       Case 1:21-cv-00164-MR Document 10 Filed 07/27/21 Page 9 of 10
     The Clerk is also respectfully instructed to mail Plaintiff a blank prisoner

§ 1983 form.

     IT IS SO ORDERED.


                               Signed: July 27, 2021




                                         10

      Case 1:21-cv-00164-MR Document 10 Filed 07/27/21 Page 10 of 10
